ELLIS, Judge.
This is a motion to dismiss the devolutive appeal taken by the Department of Highways herein. Movers claim that the Department has failed to deposit in the registry of the Court the excess amount of the judgment below, and that under the provisions of R.S. 19:13, the excess must be deposited as a condition precedent to the taking of the appeal.
The Supreme Court held, in the case of State, Department of Highways v. Holmes, 251 La. 607, 205 So.2d 416 (1967), in which the same contention was made, that the making of the deposit was not essential to the validity of the appeal. The motion is without merit.
Motion to dismiss denied.